Citation Nr: 1824864	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  10-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal, the Veteran testified before a Decision Review Officer (DRO) in February 2011, and at a hearing before a Veterans Law Judge in June 2014.  Transcripts of that hearing have been associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer with the Board.  In a February 2018 letter, the Veteran was informed of that fact and notified of his opportunity to testify at a new hearing before a current member of the Board.  The Veteran has not responded to this notice.

The Board remanded the appeal in August 2014 to obtain the Veteran's entire military personnel record and a new VA psychiatric examination.  For the reasons discussed below another remand is necessary.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the remand instruction in August 2014, additional personnel records were associated with the record.  Although there is a Supplemental Statement of the Case that indicated that the Veteran failed to appear for a scheduled VA examination, the Board finds that the facts of this case suggest that the Veteran may not have received notice of the examination.  Specifically, the Veteran has experienced homelessness in the past.  See DRO Hearing Transcript; Board Hearing Transcript.  Moreover, the Veteran's last VA treatment record in the claims file from August 2015 indicated the VA was unable to reach the Veteran by phone and that a letter was sent to him.  

The Board notes that the August 2014 Board remand was sent to the Veteran's address as follows:  4151 Sheridan Street, Norton, OH.  However, the Veteran reported at the June 2014 hearing that his current address was 860 Berghoff Street, Akron, OH 44311.  The most recent Board letter from February 2018 was sent to the address in Akron, OH.  

Notably, the Compensation and Pension Examination inquiry form indicates that the Cleveland RO requested a psychiatric examination, which was later cancelled by MAS.  See Correspondence received August 2016.  Specifically, the Inquiry form indicates that the examination request was cancelled for failure to report to the examination.  Id.  On review, the claims file does not include any letter notifying the Veteran of the date and time of the scheduled examination.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination, "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. § 3.655(a), (b).  However, in this case, it is unclear whether the Veteran was properly notified of the examination, and there is no published guidance establishing the presumption of regularity in such a situation.  Kyhn v. Shinkseki, 716 F. 3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in relation to his claim.  

As previously noted, following the August Board remand additional service personnel records which were subsequently obtained by the RO.  These personnel records confirm that the Veteran was involved in an altercation with other service members during his active service in Korea.  See Military Personnel Records.  The January 2012 VA examiner did not directly address this stressor as there was no corroborating evidence in the claims file.  Upon a new VA examination, if the VA examiner finds that the Veteran has PTSD, the examiner should consider whether the Veteran's noncombat stressors including the attempted abduction of young lady, and altercation with service members that occurred in Korea are related to the Veteran's current PTSD symptomology.  

On remand, all available VA and non-VA treatment records that are not already of record should be obtained since August 2015.  38 U.S.C. § 5103A (a)-(c)(2012).

Finally, as the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, the examiner should consider both the DSM-IV and DSM-5 criteria when determining whether the Veteran has a current diagnosis of PTSD.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308-01(March 19, 2015)(final rule amending 38 C.F.R. § 4.125).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and verify his most current mailing address, confirm that the Veteran received the most recent correspondence, and ensure all future correspondence is mailed to the verified address.

2.  If the Veteran was not notified, ask the Veteran if he would like to be scheduled for a new hearing before a current member of the Board.  If the Veteran so wishes, schedule the Veteran for a Board hearing.  

3.  The AOJ should obtain any outstanding VA treatment records since August 27, 2015 and private records and associate the records obtained with the claims file.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination by a VA examiner, who is an appropriate medical professional, to ascertain whether any acquired psychiatric disorder is established by the record.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed. 

A)  The examiner should identify all of the Veteran's current psychiatric disorders.  He or she should specifically indicate whether the Veteran has adjustment disorder with mixed anxiety and depressed mood and/or PTSD.  If it is determined that the Veteran does not meet the DSM-IV or DSM-5 criteria for a PTSD diagnosis, the examiner must reconcile that finding with the PTSD diagnoses of record. 

B)  For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In offering this opinion the examiner should consider and discuss whether the Veteran's in-service referral to mental health services for occupational problems and his diagnosis of irritable bowel syndrome are etiologically related to any of the Veteran's current diagnosed psychiatric diagnosis.  

C)  Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should consider the criteria the DSM-IV and/or DSM-5 in determining whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor(s).

D)  If a previously diagnosed disorder is no longer present, the examiner should explain why (i.e., whether the disorder resolved or whether it was misdiagnosed).
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If utilizing references within the electronic claims file, the examiner should clearly provide an identifier.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


